TWIN DISC, INCORPORATED

SUPPLEMENTAL RETIREMENT PLAN

(As Amended and Restated Effective July 24, 2008)






July 24 2008






TWIN DISC, INCORPORATED
SUPPLEMENTAL RETIREMENT PLAN
(as amended and restated effective July 24 2008)






PREAMBLE




Effective January 1, 1984, the Company adopted the Twin Disc, Incorporated
Supplemental Retirement Plan to ensure the payment of a competitive level of
retirement income in order to retain and motivate selected executives. The Plan
was amended effective January 1, 1985 for executives named to the Plan on or
after January 1, 1985. Effective as of January 1, 1998, the Plan was amended and
restated to, among other things, change the formula for calculating the amount
of benefits payable to executives who were participants in the Plan as of
December 31, 1997 but who had not yet terminated employment as of such date.

--------------------------------------------------------------------------------

The rights and benefits, if any, of a Participant who terminated employment
prior to January 1, 1998, shall be determined in accordance with the provisions
of the Plan as in effect on the date his employment terminated.

Effective July 28, 2005, the Committee amended and restated the Plan to comply
with section 409A of the Internal Revenue Code by eliminating elections among
distribution options and imposing a uniform method of distributing Plan benefits
for all Participants. All amounts deferred under the Plan as of July 28, 2005,
but not yet paid to Participants, whether or not earned and vested (within the
meaning of IRS Notice 2005-1) as of December 31, 2004, shall be subject to the
revised provisions of the Plan as stated herein. Between December 31, 2004, and
July 28, 2005, no Participant retired and no Participant made an election to
receive an optional form of distribution under the Plan provisions as in effect
prior to July 28, 2005.

Effective July 24, 2008, the Committee amended and restated the Plan to comply
with the final regulations issued under Section 409A of the Internal Revenue
Code.



SECTION I - DEFINITIONS




1.1      "Actuarial Equivalent" means equality in value of the aggregate amounts
expected to be received under different forms of payment, based on the 1983
Group Annuity Mortality Table (male table only), with interest at 8.0%.   1.2   
  "Average Annual Earnings" means the average compensation used in benefit
calculations, determined in accordance with the Schedule applicable to such
Participant.   1.3      "Basic Plan" means the Twin Disc, Incorporated
Retirement Plan for Salaried Employees (amended and restated effective January
1, 1997), as amended from time to time.   1.4      "Basic Qualified Plan
Benefit" means twelve times the amount defined in Section 1.2 (“Accrued
Benefit”) of the Basic Plan.   1.5      "Committee" means the Compensation
Committee of the Board of Directors of the Company, which has been given
complete and discretionary authority by the Board of Directors to administer and
interpret this Plan.   1.6      "Company" means Twin Disc, Incorporated.   1.7 
    "Disabled" means that a Participant is receiving monthly disability income
benefits under the Company’s long term disability plan.   1.8      "Earnings"
means total compensation used in the calculation of Average Annual Earnings,
which is determined in accordance with the Schedule applicable to such
Participant.   1.9      “Employee” means any person in the employ of the
Company.   1.10      "Participant" means an Employee of the Company designated
as a Participant by the Committee. An Employee shall become a Participant in the
Plan as of the date he is individually selected by, and specifically named in
the resolutions of, the Committee for inclusion in the Plan. A Participant shall
cease to be an active Participant in this Plan and he shall not be entitled to
receive benefits hereunder if he ceases to be an Employee of the Company for any
reason other than Early Retirement or disability as defined in Section 3.4 prior
to his sixty-fifth (65th) birthday.  

2

--------------------------------------------------------------------------------

1.11      "Plan" means the Company's Supplemental Retirement Plan as stated
herein.   1.12      "Plan Year" means the twelve (12) consecutive month period
ending June 30.   1.13      “Prior Plan” means the Twin Disc, Incorporated
Supplemental Retirement Plan in effect immediately prior to January 1, 1998.  
1.14      "Retirement" or “Retire” means a Participant’s Separation from Service
on or after one of the retirement dates specified in Section 2.1.   1.15     
“Separation from Service” means a termination of employment with the Company and
all affiliates within the meaning of Section 409A(a)(2)(A) of the Internal
Revenue Code and the default rules set forth in Treasury Regulation section
1.409A-1(h)   1.16      "Service" means the aggregate of all periods of
employment of an Employee by the Company, including full and partial years,
calculated from his date of employment. Service will include the period of time,
if any, during which a Participant received disability income benefits under the
Company’s long term disability plan.   1.17      "Surviving Spouse" means an
individual who is a surviving spouse of a Participant as defined under the Basic
Plan.  

The masculine gender, where appearing in the Plan will be deemed to include the
feminine gender, and the singular may include the plural, unless the context
clearly indicates the contrary.

3

--------------------------------------------------------------------------------



SECTION II - ELIGIBILITY FOR BENEFITS




2.1      Each Participant is eligible to Retire and receive a benefit under this
Plan beginning on or after one of the following dates:     (a)      "Normal
Retirement Date,” which is the first day of the month coinciding with or next
following a Participant’s sixty-fifth (65th) birthday with at least five (5)
years of Service.     (b)      "Early Retirement Date,” which is the first day
of any month following the month in which the Participant reaches the age and
Service requirement set forth in the attached Schedule for each Participant.    
(c)      "Postponed Retirement Date,” which is the first day of the month
following the Participant's Normal Retirement Date in which the Participant
terminates employment with the Company.   2.2      If a Participant experiences
a Separation from Service before one of the Retirement dates listed in Section
2.1, his benefit shall be forfeited. Notwithstanding the foregoing, if a
Participant has a Separation from Service before one of the Retirement dates
listed in Section 2.1 due to becoming Disabled, he shall vest in his benefits
under this Plan and shall be paid his benefits under this Plan only as described
in Section 3.4 below.   2.3      Anything herein to the contrary
notwithstanding, if any Participant (including a Participant that has terminated
employment with the Company) engages in competition with the Company (without
prior authorization given by the Committee in writing) or is discharged for
cause, or performs acts of willful malfeasance or gross negligence in a matter
of material importance to the Company, all rights to any benefits payable under
this Plan thereafter (whether payable to such Participant or such Participant’s
Surviving Spouse) shall, at the discretion of the Committee, be forfeited and
the Company will have no further obligation hereunder to such Participant or
Surviving Spouse.  

4

--------------------------------------------------------------------------------

SECTION III - AMOUNT AND FORM OF RETIREMENT BENEFIT

Amount of Benefit

3.1      The annual benefit payable at a Normal Retirement Date will equal the
amount determined in accordance with the Schedule applicable to such
Participant.   3.2      The annual benefit payable at an Early Retirement Date
will equal the benefit determined in accordance with the Schedule applicable to
such Participant.   3.3      The annual benefit payable at a Postponed
Retirement Date will be equal to the benefit determined in accordance with
Section 3.1 as of the Participant's Postponed Retirement Date.   3.4      With
respect to a Participant who experiences a Separation from Service due to
becoming Disabled before reaching his Early Retirement Date or Normal Retirement
Date:     (a)      Subject to subsection (b), such Participant shall vest in his
benefits under the Plan on the date that he would have attained his Early
Retirement Date or Normal Retirement Date (or, if later, on the first day of the
seventh month following the month in which he became Disabled). The period of
time that such Participant is Disabled shall be counted in determining whether
and when the Participant would have attained his Early Retirement Date or Normal
Retirement Date. Such Participant’s Retirement Benefit shall be calculated and
paid as described in Section 3.1 or 3.2 of the Plan, whichever may be
applicable, based on Average Annual Earnings calculated at the time of his
initial disablement and Service that would have accumulated has the Participant
remained employed by the Company from the date he became Disabled until the
earlier of the date he would have attained his Early Retirement Date or Normal
Retirement Date.     (b)      Notwithstanding subsection (a), should a
Participant who experiences a Separation from Service due to becoming Disabled
before attaining his Early Retirement Date or Normal Retirement Date cease to be
Disabled before vesting in his benefits under subsection (a) and refuse an offer
by the Company to return to active employment with the Company in a position
that is substantially comparable to the position he held when he became
Disabled, his benefit under the Plan shall be forfeited.  



Form of Benefit




3.5      The benefit determined under this Plan in accordance with Section 3.1,
3.2 or 3.3 is calculated in the form of a single life annuity, stated in terms
of benefits for the life of the Participant with no benefits payable to any
beneficiary.     Any benefits payable under this Plan will automatically be paid
in a Two Payment Deferred Lump Sum Form, under which two equal payments will be
made to the Participant (or his Surviving Spouse or named beneficiary if the
Participant dies prior to all of the payments being made), with the first
payment to be made on the February 1 following the calendar year of Retirement,
and the second payment to be made on February 1 of the following year. The two
payments shall be the Actuarial Equivalent of the annual benefit calculated
under the single life annuity form. Notwithstanding the foregoing:  

5

--------------------------------------------------------------------------------

(a)      If each of the two lump sum payments described herein would otherwise
exceed $500,000, each such payment shall be limited to $500,000, with the unpaid
balance following the second such payment increasing at 8% per year beginning on
the date of the second such payment, and additional payments (also limited to
$500,000 each) will be made on each subsequent February 1 until the balance is
paid; and   (b)      If the commencement of benefits is based upon a
Participant’s Separation from Service, the first payment to or with respect to
such Participant shall be no earlier than the date that is six months after the
date of the Participant’s Separation from Service (or, if earlier, the date of
death of the Participant).  



Additional Basic Plan Benefit




3.6      Upon Retirement, a Participant who elects to receive any or all of
their monthly benefits from the Basic Plan immediately in the form of a Joint
and Survivor Annuity for Married Participant (Section 5.1(b) of the Basic Plan)
will receive an additional benefit from this Plan. This benefit is intended to
make-up for the reduction in monthly Basic Plan benefits due to Joint and
Survivor coverage and is equal to the difference, if any, between the monthly
Basic Plan benefit payable immediately in the single life form and the monthly
Basic Plan benefit payable immediately in the Joint and Survivor Annuity for
Married Participant form. In the event the Participant elects to receive all or
a part of the Basic Plan benefit as a single life annuity or as a lump sum, the
additional benefit calculated in this Section 3.7 will not be based on the
portion of the Basic Plan benefit that is paid in a form other than the Joint
and Survivor Annuity for Married Participant.     The benefit determined under
this Section 3.6 is calculated in the form of a single life temporary annuity,
stated in terms of benefits for the shorter of the life of the Participant or
120 monthly payments. The Actuarial Equivalent of such benefit shall be added
to, and paid in the form of, the Two Payment Deferred Lump Sum described in
Section 3.5 above. The $500,000 limit on any given payment described in Section
3.5 shall apply to the combined benefit determined under Section 3.1, 3.2 or 3.3
and this Section 3.6.     No additional benefit under this Section 3.6 shall be
paid if the Participant does not elect to receive Basic Plan benefits commencing
at the same time as any other benefits payable under this Plan.  

6

--------------------------------------------------------------------------------



SECTION IV - PAYMENT OF RETIREMENT BENEFITS




4.1      No benefits are payable under this Plan if a Participant terminates
employment for any reason other than Retirement, disability or death.  

7

--------------------------------------------------------------------------------



SECTION V - DEATH BENEFITS PAYABLE




5.1      If a Participant should die after attaining either his Early Retirement
Date or his Normal Retirement Date and before Retirement, the Surviving Spouse
will receive, in the form of a lump sum, a benefit equal to the Participant's
benefit determined in accordance with Section III as if the Participant had
retired and commenced receiving a benefit on the first of the month following
the date of his death. If the lump sum is equal to or less than $500,000, the
lump sum will be paid in a single payment. In the event that the lump sum is in
excess of $500,000, then the first payment will be limited to $500,000, with the
unpaid balance increasing with interest at 8% per year, and additional payments
(also limited to no more than $500,000) made on each twelve month anniversary of
the first payment until the balance is paid. If the Surviving Spouse dies after
the first payment but prior to the time when the balance has been fully
discharged, a named beneficiary shall receive the subsequent payment(s) at the
same time and in the same amount as if the Surviving Spouse was alive to receive
the payments.   5.2      The initial payment under this Section V will be paid
within 60 days following the month in which the Participant dies. If additional
payments are required, each such payment will be made on the date which follows
the prior payment by twelve months.   5.3      If a Participant should die prior
to attaining his Early Retirement Date or his Normal Retirement Date, no
benefits will be payable from this Plan. If a Participant should die without a
Surviving Spouse, no benefit under this Section V is payable.  

8

--------------------------------------------------------------------------------



SECTION VI - MISCELLANEOUS




6.1      The Committee may, in its sole discretion, terminate, suspend or amend
this Plan at any time or from time to time, in whole or in part. However, no
amendment or suspension of the Plan will affect any of the following:     (a)   
  a retired Participant’s right or the right of such retired Participant’s
Surviving Spouse to continue to     receive a benefit in accordance with the
terms of the Plan as in effect on the date such Participant commenced to receive
a benefit under the Plan; and     (b)      the right of any Participant not
covered under Section 6.1(a) above to receive benefits that have been     earned
(with the amount of earned benefit determined in accordance with Section 3 based
on Earnings and Service as of the date of the amendment or suspension) payable
on the date they would have been paid if the Plan had not been amended or
suspended, all in accordance with the Plan in effect on the date of such
amendment or suspension.     In the event the Plan is terminated, any earned
benefits (whether or not in pay status) will be non-forfeitable. The Company
shall pay the Actuarial Equivalent of the annual benefit earned to date in the
Two Payment Deferred Lump Sum form described in Section 3.5, with the first such
payment made on the February 1 of the year following the later of the year that
the Participant separates from service or the year that the Participant reaches
(or would have reached) his or her Early Retirement Date. The terms and
restrictions of Section 3.5 shall apply to such payments, including the $500,000
maximum that may be paid at any one time, and the six month delay for
distributions to key employees triggered by a separation from service.   6.2   
  Nothing contained herein will confer upon any Participant the right to be
retained in the service of the Company, nor will it interfere with the right of
the Company to discharge or otherwise deal with Participants without regard to
the existence of this Plan.   6.3      This Plan is unfunded, and the Company
will make Plan benefit payments solely on a current disbursement basis from its
general assets.   6.4      To the maximum extent permitted by law, no benefit
under this Plan shall be assignable or subject in any manner to alienation,
sale, transfer, claims of creditors, pledge, attachment or encumbrances of any
kind.   6.5      The Committee, in its sole discretion, may adopt rules,
regulations, and interpretations to assist it in the administration of the Plan.
The Committee shall have complete and discretionary authority to determine
eligibility, the amount of benefits payable under the Plan, and to make other
interpretations, including factual determinations under the plan.   6.6     
Each Participant shall receive a copy of this Plan, and the Committee will make
available for inspection by any Participant a copy of the rules and regulations
used by the Committee in administering the Plan.     Notwithstanding the
immediately preceding sentence, to the extent any Participants are named in
Schedules to this Plan only those Participants shall receive a copy of such
Schedule.   6.7      This Plan is established under, and will be construed
according to, the laws of the State of Wisconsin, except to the extent preempted
by ERISA or other federal law.   6.8      Claims Procedure. The Committee shall
notify the Participant or any beneficiary (“Claimant”) in writing, within 90
days of his written application for benefits, of his eligibility or
ineligibility for benefits under the  

9

--------------------------------------------------------------------------------

Plan. If the Committee determines that a claimant is not eligible for benefits
or full benefits, the notice shall set forth (a) the specific reasons for such
denial, (b) a specific reference to the provisions of the Plan on which the
denial is based, (c) a description of any additional information or material
necessary for the claimant to perfect his claim, and a description of why it is
needed, (d) an explanation of the Plan’s claims review procedure and other
appropriate information as to the steps to be taken if the claimant wishes to
have the claim reviewed (including the applicable time limits, a statement that
the claimant is entitled to receive upon request, free of charge, access to and
copies of all documents and other information relevant to the claim, and a
statement regarding the claimant’s right to bring a civil action if the
claimant’s review is denied), and (e) in the case of claims based on disability,
copies of or the right to request free of charge any internal rule, guideline or
protocol that was relied upon in denying the claim . If the Committee determines
that there are special circumstances requiring additional time to make a
decision, the Committee shall notify the claimant of the special circumstances
and of the date by which a decision is expected to be made, and may extend the
time for up to an additional 90-day period.

If the Committee determines that a claimant is ineligible for benefits, or if
the claimant believes that he is entitled to greater or different benefits, the
claimant shall have the opportunity to have such claim reviewed by the Committee
by filing a petition for review with the Committee within 60 days after receipt
of the notice issued by the Committee. Said petition shall state the specific
reasons why the claimant believes that he is entitled to benefits, greater
benefits, or different benefits. Within 60 days after receipt by the Committee
of said petition, the Committee shall afford the claimant (and counsel, if any)
an opportunity to present his position to the committee orally or in writing,
and the claimant (or counsel, if any) an opportunity to present his position to
the Committee orally or in writing, ad the claimant (or counsel) shall have the
right to review the pertinent documents. Within the 60-day period, the Committee
shall notify the claimant of its decision in writing. The Committee’s written
notice to the claimant shall set forth specifically the basis of the

Committee’s decision and the specific provisions of the Plan on which the
decision is based and shall be written in a manner calculated to be understood
by the claimant. If, because of the need for a hearing, the 60-day period is not
sufficient, the decision may be deferred for up to another 60-day period at the
election of the Committee, but notice of this deferral shall be given to the
claimant. In the event of the death of a claimant, the same procedure shall be
applicable to the claimant’s beneficiaries.

Special procedures apply if a claim is based upon an assertion that the
Participant is Disabled. If a claim of disability is wholly or partially denied,
the Committee must furnish the claimant with a written notice of this denial no
later than 45 days after the receipt of the claim. However, the Committee may
request up to two extensions of up to 30 days each to process the claim by
providing notice of the extension within the original 45 day period or within
the initial 30 day extension period (whichever applies). Each notice must state
the special circumstances requiring the extension of time, the standards on
which entitlement to benefits based on disability are based, and the date by
which the Committee expects to render a decision on the claim. If additional
information is needed to process the claim, the claimant will be given at least
45 days to provide such information.

If a claim for benefits based on disability is denied, and the claimant wishes
to submit the claim for a hearing and review, the claimant must file the claim
for review no later than 180 days after receiving written notification of the
denial of his claim for benefits. The claimant may submit written documents and
other information relating to the claim. The review will be conducted by an
appropriate named fiduciary of the Plan who is neither the person who denied the
initial claim nor a subordinate of that person, and no deference will be given
to the initial decision of the claim. If the claim is based on a medical
judgment, the person conducting the review will consult with an appropriate
health care professional (but not the same professional who was consulted in
connection with the original denial of the claim, or his or her

10

--------------------------------------------------------------------------------

subordinate), and will, upon the request of the claimant, provide the claimant
with the names of all medical or vocational experts whose advice was obtained in
connection with the original denial of the claim. A hearing on the claim will be
conducted within 45 days. At the hearing, or prior to the hearing upon 5
business days' written notice to the Committee, the claimant may review all
pertinent documents relating to the denial of the claim. If the review of the
claim is denied, the claimant will be provided with written notice of this
denial within 45 days after the Committee’s receipt of the written claim for
review. There may be times when this 45 day period may be extended. This
extension may only be made, however, where there are special circumstances that
are communicated to the claimant in writing within the 45 day period. If the
decision on review is not furnished to the claimant within the time limitations
described above, the claim shall be deemed denied on review.

If the review of a claim is denied, the Committee will provide the claimant with
a notice containing the specific reasons for the denial, a reference to the Plan
provisions on which the denial is based, a statement that the claimant is
entitled to receive upon request, free of charge, access to and copies of all
documents and other information relevant to the claim, a statement of the
claimant’s right to bring a civil action under federal law, and, in the case of
claims based on disability, copies of or the right to request free of charge any
internal rule, guideline or protocol that was relied upon in denying the claim.

No person or entity claiming Plan benefits may bring legal action against the
Committee or its members, the Company, any affiliate of the Company, the Board
of Directors of the Company or its members, or any employee of the Company based
upon the Plan before exhausting the claim and appeal procedures set forth in the
preceding paragraphs of this Section 6.8. No person or entity claiming benefits
under the Plan may commence legal action with respect to the Plan more than 120
days after receiving notice of the Committee’s final decision on the claim
appeal of such person or entity.

11

--------------------------------------------------------------------------------

TWIN DISC, INCORPORATED SUPPLEMENTAL RETIREMENT PLAN AS AMENDED AND RESTATED
JULY 24, 2008



Schedule for Michael E. Batten




Eligibility: This Schedule covers retirement benefits for Michael Batten.

1.2      Average Annual Earnings: The average of a Participant’s Earnings for
the five consecutive calendar years in which the Participant’s Earnings were the
highest during the last fifteen calendar years prior to a Participant’s
Retirement.   1.8      Earnings: Regular base salary from the Company plus the
annual incentive bonus paid in any calendar year.   2.1(b)     The “Early
Retirement Date” is the first day of any month following the month in which the
Participant attains age 55 and completes ten (10) years of Service.  



Amount of Benefit:




3.1      The annual retirement benefit payable at a Normal Retirement Date will
equal (a) less (b), where:     (a)      2.0% times Service (such Service not to
exceed 25 years) times Average Annual Earnings     (b)      Basic Qualified Plan
Benefit   3.2      The annual benefit payable at the Early Retirement Date will
equal the benefit determined in Section 3.1 (based on Service and Average Annual
Earnings at date of termination), with the result reduced by 0.55% per month
that the Early Retirement Date precedes the Participant’s Normal Retirement
Date.  

12

--------------------------------------------------------------------------------

TWIN DISC, INCORPORATED, SUPPLEMENTAL RETIREMENT PLAN AS AMENDED AND RESTATED
EFFECTIVE JULY 24, 2008

 



Schedule for James E. Feiertag



Eligibility: This Schedule covers retirement benefits for James Feiertag.

1.8      Earnings. Regular base salary from the Company plus the annual
incentive bonus paid in any calendar year.  

2.1(b)    The “Early Retirement Date” is the first day of any month following
the month in which the      Participant attains age sixty (60) and completes ten
(10) years of Service. 




Amounts of Benefit




3.1      The annual retirement benefit payable at Normal Retirement Date will
equal (a) less (b), where:     (a)      Basic Qualified Plan Benefit determined
without regard to the IRC Section 401(a)(17) earnings limits defined in Section
1.12 of the Basic Plan.     (b)      Basic Qualified Plan Benefit   3.2      The
annual retirement benefit payable at an Early Retirement Date will equal (a)
less (b), where:     (a)      Basic Qualified Plan Benefit determined without
regard to the IRC Section 401(a)(17) earnings limits defined in Section 1.12 of
the Basic Plan.     (b)      Basic Qualified Plan Benefit  

13

--------------------------------------------------------------------------------

TWIN DISC, INCORPORATED, SUPPLEMENTAL RETIREMENT PLAN AS AMENDED AND RESTATED
EFFECTIVE JULY 24, 2008

 



Schedule for Christopher J. Eperjesy




Eligibility: This Schedule covers retirement benefits for Christopher J.
Eperjesy

1.8      Earnings. Regular base salary from the Company plus the annual
incentive bonus paid in any calendar year.  

2.1(b)    The “Early Retirement Date” is the first day of any month following
the month in which the      Participant attains age sixty (60) and completes ten
(10) years of Service. 




Amounts of Benefit




3.1      The annual retirement benefit payable at Normal Retirement Date will
equal (a) less (b), where:     (a)      Basic Qualified Plan Benefit determined
without regard to the IRC Section 401(a)(17) earnings limits defined in Section
1.12 of the Basic Plan.     (b)      Basic Qualified Plan Benefit   3.2      The
annual retirement benefit payable at an Early Retirement Date will equal (a)
less (b), where:     (a)      Basic Qualified Plan Benefit determined without
regard to the IRC Section 401(a)(17) earnings limits defined in Section 1.12 of
the Basic Plan.     (b)      Basic Qualified Plan Benefit  

14

--------------------------------------------------------------------------------

TWIN DISC, INCORPORATED, SUPPLEMENTAL RETIREMENT PLAN AS AMENDED AND RESTATED
EFFECTIVE JULY 24, 2008



Schedule for John H. Batten




Eligibility: This Schedule covers retirement benefits for John H. Batten

1.8      Earnings. Regular base salary from the Company plus the annual
incentive bonus paid in any calendar year.  

2.1(b)    The “Early Retirement Date” is the first day of any month following
the month in which the      Participant attains age sixty (60) and completes ten
(10) years of Service. 




Amounts of Benefit




3.1      The annual retirement benefit payable at Normal Retirement Date will
equal (a) less (b), where:     (a)      Basic Qualified Plan Benefit determined
without regard to the IRC Section 401(a)(17) earnings limits defined in Section
1.12 of the Basic Plan.     (b)      Basic Qualified Plan Benefit   3.2      The
annual retirement benefit payable at an Early Retirement Date will equal (a)
less (b), where:     (a)      Basic Qualified Plan Benefit determined without
regard to the IRC Section 401(a)(17) earnings limits defined in Section 1.12 of
the Basic Plan.     (b)      Basic Qualified Plan Benefit  

15

--------------------------------------------------------------------------------

TWIN DISC, INCORPORATED, SUPPLEMENTAL RETIREMENT PLAN AS AMENDED AND RESTATED
EFFECTIVE JULY 24, 2008



Schedule for Denise L. Wilcox




Eligibility: This Schedule covers retirement benefits for Denise L. Wilcox

1.8      Earnings. Regular base salary from the Company plus the annual
incentive bonus paid in any calendar year.  

2.1(b)    The “Early Retirement Date” is the first day of any month following
the month in which the      Participant attains age sixty (60) and completes ten
(10) years of Service. 




Amounts of Benefit




3.1      The annual retirement benefit payable at Normal Retirement Date will
equal (a) less (b), where:     (a)      Basic Qualified Plan Benefit determined
without regard to the IRC Section 401(a)(17) earnings limits defined in Section
1.12 of the Basic Plan.     (b)      Basic Qualified Plan Benefit   3.2      The
annual retirement benefit payable at an Early Retirement Date will equal (a)
less (b), where:     (a)      Basic Qualified Plan Benefit determined without
regard to the IRC Section 401(a)(17) earnings limits defined in Section 1.12 of
the Basic Plan.     (b)      Basic Qualified Plan Benefit  

16

--------------------------------------------------------------------------------

TWIN DISC, INCORPORATED, SUPPLEMENTAL RETIREMENT PLAN AS AMENDED AND RESTATED
EFFECTIVE JULY 24, 2008



Schedule for Dean J. Bratel




Eligibility: This Schedule covers retirement benefits for Dean Bratel

1.8      Earnings. Regular base salary from the Company plus the annual
incentive bonus paid in any calendar year.  

2.1(b)    The “Early Retirement Date” is the first day of any month following
the month in which the      Participant attains age sixty (60) and completes ten
(10) years of Service. 




Amounts of Benefit




3.1      The annual retirement benefit payable at Normal Retirement Date will
equal (a) less (b), where:     (a)      Basic Qualified Plan Benefit determined
without regard to the IRC Section 401(a)(17) earnings limits defined in Section
1.12 of the Basic Plan.     (b)      Basic Qualified Plan Benefit   3.2      The
annual retirement benefit payable at an Early Retirement Date will equal (a)
less (b), where:     (a)      Basic Qualified Plan Benefit determined without
regard to the IRC Section 401(a)(17) earnings limits defined in Section 1.12 of
the Basic Plan.     (b)      Basic Qualified Plan Benefit  

 

17

--------------------------------------------------------------------------------